DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Applicants previously canceled claims 1-38, 40, 42-43, 45-47, and 55-61, and now cancel claims 67-68.  Claim 44 remains withdrawn from consideration, as being drawn to a non-elected species.  Applicants amend claims 39 and 69.  Claims 39, 41, 48-54, 62-66, and 69 are under examination. 
 Any objection or rejection of record in the previous Office Action, mailed January 11, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the specification correcting the size of the ASCII text file.  The Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 125 kilobytes, whereas the ASCII text file itself lists the size as 128,802 bytes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39, 41, 48-54, 62-66, and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sontheimer et al. (U.S. Patent Application Publication No. 2010/0076057, published March 25, 2010, and cited in the Information Disclosure Statement filed October 15, 2015), as evidenced by Sinkunas et al. (30 The EMBO Journal 1335-1342 (February 22, 2011)) in view of Essner et al. (PCT Patent Application Publication No. WO 2011/017315, published February 10, 2011, and cited in the Information Disclosure Statement filed July 28, 2014).  
Sontheimer discloses methods of interfering with a target DNA sequence in both prokaryotic and eukaryotic cells using CRISPR RNA (crRNA) and a CRISPR-associated (cas) protein/nucleic acid E. coli (i.e., programmable) (paragraph [0043]).  Sontheimer discloses that a promoter can be utilized in the system to drive expression of the system (paragraph [0050]).  Sontheimer discloses that the cas genes/proteins can be expressed by a cell, tissue, or subject, which means that the cas gene/protein must be regulated by a regulatory element (paragraphs [0014] and [0043]).  Sontheimer discloses that the system can be used to target multiple genes in a cell, and will inhibit function of those genes, or even provide for a knock-out targeted genes (i.e., expression of those genes will be decreased, and which is interpreted as including genomic sequences) (paragraphs [0007], [0042], and [0044]).  Sontheimer discloses that the presence of a nuclear localization signal allows for the system to provide for subcellular localization (paragraph [0054]).  Sontheimer discloses that the cas genes (e.g., cas1, cas2, or cas3) can be codon optimized for use in eukaryotic cells such as plant, yeast or Drosophila cells (paragraphs [0040], [0043]-[0044], [0054] and [0058]).  Sontheimer discloses that the CRISPR/Cas system can be used to generate target mutants in mammalian cells, including human cells (paragraphs [0014], [0038], and [0060]).  Sontheimer discloses targeting of multiple sites within a single cell, which employs at least two targeting sequences (i.e., SCNAs) (paragraph [0042]).  Sontheimer discloses that the CRISPR enzyme targets double-stranded DNA (paragraph [0043]).  Sontheimer discloses that the Cas protein is guided by an RNA component (paragraph [0043]).  Sontheimer discloses i.e., the SCNA) (paragraphs [0054]-[0055]).  Sontheimer discloses delivery of the crRNA (i.e., SCNA) and one or more cas proteins to the cell, where the crRNA hybridizes to the target DNA sequence, which can interfere with the function and/or presence of the target DNA sequence, and that the delivery can be with a physiolocally tolerable butter, and that the delivery can be to a subject (i.e., in vivo) (paragraphs [0006]-[0009]).  The cas proteins and the crRNA (SCNA) form a complex, which is interpreted as including a linking domain that provides for the recognition domain of the crRNA (SCNA) attaching to the linking domain (paragraphs [0006]-[0014]).
Sontheimer, as evidenced by Sinkunas, fails to disclose or suggest that the non-nucleotide moiety of the SCNA recognition region is has a 5’-, 3’-, or internal modification, or what that modification may be.  Sontheimer fails to explicitly disclose or suggest how the non-nucleotide moiety and the linking domain are attached.
Essner discloses methods of and systems for genome modification using targeted insertion, deletion, gene inactivation, and/or mutagenesis (i.e., site-specific modifications) (page 1, lines 14-15).  Essner discloses a method where a cell is transfected with an exogenous nucleic acid and a nucleoprotein that comprises a proteinaceous fusion molecule and a nucleic acid probe complementary to a target site in the cell’s DNA (pages 4-6).  Essner discloses that the method employs a composition comprising a nucleotide sequence having a domain that is complementary to a target site in the DNA and a domain linking proteinaceous fusion molecule and a polypeptide part comprising a recombinase (i.e., a nuclease that cleaves the DNA to introduce a break) and a DNA binding domain (Examples 3-6, pages 55-63, and Figures 5-8 and 10).  Essner discloses that the polypeptide includes a nuclear localization signal (NLS) (page 10).  Essner discloses that the target DNA can be double-stranded genomic DNA (pages 15-18).  Essner discloses that the nucleoprotein complex can be created (pages 18-19).  Essner discloses that the nucleoprotein can be RNA (pages 30-32).  Essner discloses that the interaction between the nucleoprotein complex and the target DNA can be through base pairing in vivo or contacted with the target DNA in vivo (pages 23-25).  Essner discloses that a binding-pair can be an antibody-antigen binding pair (pages 14-15).  Essner disclose that multiple compositions can be introduced into the cells (pages 40-41).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to include that Sontheimer’s Cas protein/guide RNA complex can include Essner’s non-nucleotide portion of the recognition portion of Sontheimer’s crRNA because this will allow for ways to tag and follow how Sontheimer’s Cas protein/guide RNA is able to induce mutations and provide genetic edits to cells in vivo and in vitro.  One of ordinary skill in the art would have a predictable and reasonable expectation of success in using Essner’s nuclease/guide tags on Sontheimer’s Cas/guide RNA systems because both Essner’s recombinase and Sontheimer’s Cas protein provide for targeting nucleic acids in cells in order to edit, mutate, or otherwise manipulate the expression of genetic information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 39, 41, 48-54, 62-66, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,220,052.  
	Although the claims at issue are not identical, they are not patentably distinct from each other because each application claims methods of modifying a target site within a host cell using a nucleoprotein complex comprising a functional domain having a catalytic domain and a linking domain and a specificity-conferring nucleic acid comprising a nucleotide sequence complementary to the target site and a recognition sequence that is able to attach to the linking domain of the functional domain to a 

	Claims 39, 41, 48-54, 62-66, and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 42-59, and 63-64 of copending Application No. 15/449,492 (reference application). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because each application claims methods of modifying a target site within a host cell using a nucleoprotein complex comprising a functional domain having a catalytic domain and a linking domain and a specificity-conferring nucleic acid (SCNA) comprising a nucleotide sequence complementary to the target site and a recognition sequence that is able to attach to the linking domain of the functional domain to a cell.  Further, the '492 application claims a system comprising the polypeptide including a catalytic domain and a linking domain and the SCNA, where the polypeptide includes a nuclease domain.  The claims of the ‘492 application do not specify that the catalytic domain is a nuclease or that the cell is a plant host cell.  However, it would have been obvious to one with ordinary skill in the art at the time the invention was made that the catalytic domain of the '492 claims encompass the instant nuclease domain and that the cells of the '492 claims encompass a plant cell.  One of ordinary skill in the art at the time the invention was made would find it obvious to use the method and system of the '492 claims to modify a plant cell with a nucleoprotein complex that includes a nuclease.


Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 102, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Therefore, this rejection is withdrawn. .

Regarding the rejection under 35 U.S.C. § 103, Applicants’ arguments have been fully considered but they are not persuasive. 
Applicants assert that there is no motivation to combine Essner with Sontheimer with a reasonable expectation of success.  Applicants assert that, because Essner recites a nucleic acids coated with a fusion protein and use of a recombinase, it is not applicable to the instant claims.  Applicants further assert that there is no evidence that Sontheimer (evidenced by Sinkunas) provides for cleavage in a cell, rather than in vitro.
Again, Applicants appear to be attacking each reference individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the combination of Sontheimer (as evidenced by Sinkunas) and Essner are still deemed lead one of ordinary skill in the art directly to the claimed invention.  Sontheimer, as evidenced by Sinkunas, provides for CRISPR/Cas3 cleavage of a target DNA molecule.  Applicants’ assertion that cleavage in a cell would not be obvious relies upon the decision in an interference that relates to a different CRISPR enzyme (Cas9), and is therefore not applicable to the present application.  Further, 
In addition, while Applicants are correct the Essner relates to recombinase activity, Essner is relied upon for targeting nucleic acid molecules with a composition, that while employing a recombinase rather than a CRISPR nuclease, a zinc-finger nuclease, or a TALEN, includes the required components.  Thus, the motivation to combine Essner and Sontheimer (as evidenced by Sinkunas) is found in both Essner and Sontheimer.  Substitution of Sontheimer’s CRISPR/Cas3, known to cleave target DNA molecules prior to the instant invention with Essner’s recombinase would be a solution that is obvious to try, and would have combined the prior art elements according to known methods to yield predictable results.  Further, the method would be "obvious to try"- choosing from a finite number of identified, predictable solutions (i.e., the claimed polypeptide enzymes), with a reasonable expectation of success.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Thus, one of ordinary skill in the art would naturally turn to references that describe methods of modifying a target site in a DNA molecule, as required by the claims.  Because both Sontheimer (as evidenced by Sinkunas) and Essner solve the problem of modifying a target DNA molecule by cleaving, and contrary to Applicant’s assertion, clearly provides the motivation for combining the references to those of ordinary skill in the art.  
Further, as stated previously to the provision of motivation to combine, it is noted that the reason to combine need not even be in the references themselves, but rather can be from common knowledge in the art, prior art as a whole, or the nature of the problem itself (Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed. Cir. 2006).  Here, the problem is finding a method where a nucleoprotein complex can cleave a target DNA, thus modifying the target.  In addition, it is noted that the combination of Sontheimer, as evidenced by Sinkunas, and Essner relate to a finite number of combinations provided to reach the claimed invention.  And, given the finite KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007)).  
In addition, Applicants have still not provided any objective, factually-supported evidence in contrast to the combination of Sontheimer, as evidenced by Sinkunas, and Essner.  Applicants have again provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those listed above, this rejection is maintained.
Regarding the obviousness-type double patenting rejections, Applicants request that these rejections be held in abeyance until allowable subject matter is indicated.  Therefore, there rejections are maintained, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636